Citation Nr: 0622935	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  03-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for tendonitis of the right knee. 

2.  Entitlement to a disability evaluation greater than 20 
percent for chronic patellar tendonitis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran's flexion of his right leg is not limited to 
30 degrees.  His extension is not limited to 15 degrees.  

2.  The veteran's flexion of his left leg is not limited to 
15 degrees.  His extension is not limited to 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for tendonitis of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5260, 5261 (2005).

2.  The criteria for a 30 percent rating for chronic patellar 
tendonitis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a DC 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, currently 
evaluated as 10 percent disabling.  He is currently rated by 
analogy under DC 5260-5261, limitation of flexion and 
extension of the leg.  38 C.F.R. § 4.71a.  

The Board notes that there is no evidence of subluxation or 
lateral instability to warrant application of DC 5257 or 
ankylosis of the knee to warrant application of DC 5256.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

Under DC 5260, a 10 percent rating is warranted when leg 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when leg flexion is limited to 30 degrees.  

The veteran underwent a VA joints examination in August 2004.  
The veteran reported that his right knee hurt and was 
occasionally swollen.  He received VA treatment at the Pain 
Management Clinic as well as physical therapy.  He took 
ibuprofen and sometimes used heat for the pain.  He reported 
being given six months off of work because of knee pain.  He 
stated he cannot run, can only walk approximately half a 
block before stopping, and has stopped fishing and playing 
drums due to his bilateral knee pain.  

With regards to the right knee, upon examination it was 
normal shape with no scars or effusion.  There was mild 
crepitus.  His flexion was 0 to 120 degrees, normal range of 
motion is 0 to 140 degrees.  His extension was 120 to 0 
degrees, normal range of motion is 140 to 0 degrees.  There 
was no instability of the right knee and McMurray's test was 
negative.  There was mild tenderness over the medial part of 
the patella.  The veteran experienced mild spasm throughout 
the movements.  Repetitive movement did not make any changes.  
There was no wasting of the muscles around his right knee.  
The examiner diagnosed him with history of patellar 
tendonitis, with mild spasm.  The examiner also concluded 
that it was "highly likely" that he had early 
patellofemoral degenerative joint disease and that "per 
veteran's subjective history he has severe functional loss 
due to pain."  

In August 2004, the examiner ordered x-rays of the veteran's 
knees, which showed no acute fractures or degenerative 
changes.  

Overall, the Board finds this report is entitled to great 
probative weight and provides evidence against this claim. 

A February 2006 VA outpatient treatment record shows that the 
veteran's right knee was tender, but that it had full range 
of motion.  

The Board finds that the post-service medical records, as a 
whole, are entitled to great probative weight and provide 
evidence against an increased evaluation for a right knee 
disorder.  The veteran's range of motion limitations do not 
meet the criteria for a compensable evaluation.  Therefore, 
they do not meet the criteria for a 20 percent evaluation, 
which would require his flexion to be limited to 30 degree 
and his extension to be limited to 15 degrees.  

A separate compensable rating may be assigned where the 
veteran has both limitation of motion and instability of the 
knee joint.  However, there is no evidence of instability of 
record.  Thus, a separate rating for instability is not 
warranted.  See VAOPGCPREC 23-97.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right knee disability 
does not more closely approximate a 20 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  Without 
consideration of pain, the current evaluation could not be 
justified. 

Since the appeal for the right knee disability arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board finds that the criteria for 
a 20 percent evaluation have not been met at any time to 
warrant a staged rating.  Simply stated, the Board does not 
find evidence that the veteran's disability evaluation should 
be increased for any separate period based on the facts found 
during the appeal period.  The evidence of record from the 
day the veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

With regards to the left knee, upon examination in August 
2004, it was normal shape without scars or effusion.  Mild 
crepitus was detected.  Flexion was from 0 to 120 degrees and 
extension was 120 to 0 degrees.  The veteran experienced mild 
spasm throughout the movements.  Repetitive movement did not 
make any changes.  There was no wasting of the muscles around 
his left knee.  

A February 2006 VA treatment record showed the veteran to 
have full range of motion in his left knee, but the physician 
observed that there was subtle left knee effusion with 
patellar ballotment.  His left knee joint was tender.  

The Board finds that the facts and examinations cited above 
are again entitled to great probative weight and that they 
provide evidence against an increased evaluation for a left 
knee disability.  There is no medical evidence of record to 
show that the veteran's leg flexion is limited to 15 degrees 
or that his leg extension is limited to 20 degrees. In fact, 
the record shows that his extension and flexion were almost 
normal in August 2004 and improved to the point where he had 
full range of motion in February 2006.  

A separate compensable rating may be assigned where the 
veteran has both limitation of motion and instability of the 
knee joint.  However, there is no evidence of instability of 
record.  Thus, a separate rating for instability is not 
warranted.  See VAOPGCPREC 23-97.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left knee disability 
does not more closely approximate a 20 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

Review of the evidence of record reveals that the veteran has 
not sustained functional loss to a degree severe enough to 
warrant a higher rating.  DeLuca, 8 Vet. App. at 206.  At his 
August 2004 VA spine examination, the physician noted that 
per the veteran's subjective history, he had severe 
functional loss due to pain.  However, the examiner did not 
observe such a functional loss and the veteran had near-
normal ranges of motion bilaterally.  The functional loss 
described by the examiner is not sufficient to award a higher 
rating.  It is important for the veteran to understand that 
without taking into consideration function loss due to pain 
the current evaluations could not be justified based on the 
objective medical evidence of record. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002, August 2003, and April 2006, as well as 
information provided in the April 2006 supplemental statement 
of the case (SSOC), the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the April 2006 SSOC 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the July 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The May 
2002 VCAA letter does not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the April 2006 VCAA letter 
did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Notice of this case was provided to the veteran 
in April 2006.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

The Board notes that in an April 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claims were granted.  However, since the 
veteran's claims for increased ratings are being denied, no 
disability rating or effective date will be assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the June 2004 and February 2005 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


ORDER

An initial disability evaluation greater than 10 percent for 
tendonitis of the right knee is denied.  

A disability evaluation greater than 20 percent for chronic 
patellar tendonitis of the left knee is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


